          Case 1:20-cv-01407-RA Document 20 Filed 08/12/20 Page 1 of 2




                      MIRER MAZZOCCHI & JULIEN, PLLC
                                          ATTORNEYS AT LAW
                                         1 WHITEHALL STREET
                                      NEW YORK, NEW YORK 10004


 JEANNE MIRER                          TELEPHONE: (212) 231-2235                           RIA JULIEN
 KRISTINA MAZZOCCHI                    FACSIMILE: (212) 409-8338




                                               August 11, 2020

Via ECF

Hon. Judge Ronnie Abrams, USDJ
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007
 (212) 805-0284
                                       Re:     Macaluso v JZJ Services, LLC, 20-cv-1407 (RA)
                                               Letter Motion To Adjourn Deadline to Submit
                                               Answer/ Proposed Settlement Agreement and
                                               Cheeks Letter

Dear Hon. Judge Abrams:

Plaintiff hereby submits this letter motion, jointly with Defendants, seeking leave to adjourn the
deadline to answer, nunc pro tunc. While the Court required an answer be served on or before
July 25, 2020, (Dkt. 18) the parties have over the last two months engaged in intensive
negotiations and informal exchange of discovery. Yesterday the parties reached an agreement in
principal to resolve Plaintiff’s claims and they anticipate finalizing a proposed settlement
agreement and fairness letter pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199,
200 (2d Cir. 2015) within one week, by next Friday, August 21, 2020.

Accordingly, the parties request the Court extend the deadline to file an answer July 25, 2020 to
August 21, 2020, nunc pro tunc. Good cause for such adjournment is found in the parties’
successful efforts to resolve this matter. This is the third request to extend the deadline to answer,
such answer having been originally due on May 9, 2020 (Dkt. 14) and the parties having twice
previously entered such stipulations (Dkt. # 16 and 18) during ongoing negotiations and informal
discovery.

We thank the Court for its consideration.


                                               Respectfully submitted,



                                                  1
         Case 1:20-cv-01407-RA Document 20 Filed 08/12/20 Page 2 of 2




/s/Jodi Jaffe                                 /s/_Ria Julien________________
Jodi J, Jaffe, Esquire                        Ria Julien
jjaffe@jaffeglenn.com                         Mirer Mazzocchi & Julien, PLLC
Jaffe Glenn Law Group, P.A.                   1 Whitehall St., 16th floor
301 N. Harrison St., Suite 9F, #306           New York, NY 10004
Princeton, NJ 08540                           Telephone: (212) 231-2235
Telephone: (201) 687-9977                     Email: rjulien@mmsjlaw.com
Attorneys for Defendants                      Attorneys for Plaintiffs




                                      Application granted.

                                      SO ORDERED.


                                                       ____________________
                                                       Hon. Ronnie Abrams
                                                       8/12/2020




                                               2
